   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- Treen EE es a
WHITEBOX RELATIVE VALUE PARTNERS, LP et : CEPR By Pore |
al., .
Plaintiffs, : ORDER
-against~ : 20 Civ. 7143 (GBD)

TRANSOCEAN LTD. et al.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

For the reasons stated on the record during the conference held on September 3, 2020,
Plaintiffs’ motion for a temporary restraining order and preliminary injunction is DENIED. A
status conference is scheduled for October 14, 2020 at 9:45 am.

Dated: New York, New York

September 8, 2020
SO ORDERED.

6 Doiwh
CEPR. DANIELS

ited States District Judge

 

 
